Title: 16th.
From: Adams, John Quincy
To: 


       Took a walk after leaving the office, with Thompson and Putnam. We were for calling in at Mr. Frazier’s, to see the young girls, but upon the presumption they were not there, I would not stop; accordingly we proceeded. Thompson left us: Putnam, was very impatient, but just as we had turn’d the corner into high street, both Miss Frazier’s, and Putnam’s own Harriet appeared. He was as happy as present enjoyment can render any one. We walk’d with the girls, and after conducting them home, took our leave. Putnam afterwards called to see me. He had no idea of meeting the girls, nor did he even suspect, that Harriet could be with them. The most exceptionable part of this young fellow’s character, is a spirit of deception, a disposition to be cunning, even in the most trifling occurrences of life: in which a complicated policy, would require an appearance of the greatest candour and frankness. He is deeply smitten with his Harriet; every look, and every action afford demonstration strong of this. Yet he pretends to deny it. He is sure to meet her every evening; and yet he boldly declares that it never happens but by accident. Upon this subject it is true his friends have no right to catechise him; but he himself leads the way by making declarations, which any person of common sense, and any ways conversant with him, must know to be totally repugnant with the truth. We laugh at him for this conduct, but he does not appear sensible, how much it lessens our esteem for him. And he still attempts to carry on a deception, which we have told him was long since detected.
      